Plaintiff asked for rehearing on four points as follows:
"1st. The Court has failed to give due consideration and weight to the findings and memorandum opinion of the trial court in holding that the defendant Olson rescinded the contract under which he purchased the machinery involved.
"2nd. The Court holds that the defendant Olson placed the machinery involved at the disposal of the seller, which conclusion is not supported by the evidence.
"3rd. The Court in holding that the alleged rescission on the part of Olson was made within a reasonable time after the purchase of the machinery has, we believe, failed to give due consideration to the evidence bearing on this question.
"4th. Conceding the right of Olson to rescind, such rescission did not go to the individual and separate attachments to the combine and the plaintiff would therefore be entitled to recover for all of those attachments which were not shown to be defective."
In the main opinion we refer to the weight to be given to the findings of the trial court.
Points two and three are based upon the evidence and we see no reason for a further review thereof.
Point four overlooks the latter portion of the opinion wherein we hold the defendant "is required to pay for the attachments." The trial court found for the defendant, but on a theory different from the one adopted by this court, and apportioned the amount of the commission *Page 270 
and freight chargeable to the attachments. We do not set this out in the main opinion, but in order there may be no misunderstanding this court finds and determines that the defendant must pay for all of the attachments in accordance with the contract price, together with the freight thereon in the proportion determined by the trial court, and also pay the proportionate share of the agent's commission.
The petition for rehearing is denied.
CHRISTIANSON, Ch. J., NUESSLE, BIRDZELL and BURKE, JJ. concur.